         Case 1:13-cr-00345-LGS Document 274 Filed 05/08/20 Page 1 of 1
[Type text]                                         U.S. Department of Justice
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    May 6, 2020
                                             Application Granted. The Government shall file its response
BY ECF
                                             by June 2, 2020. Defendant Chambers shall filed his reply by
                                             June 23, 2020. No further extensions will be granted absent
The Honorable Lorna G. Schofield             extraordinary circumstances. The Clerk of the Court is
United States District Court                 directed to terminate the letter motion at docket number 273.
Southern District of New York
Thurgood Marshall United States Courthouse Dated: May 8, 2020
40 Foley Square                            New York, New York
New York, New York 10007

       Re:    United States v. Antione Chambers, S2 13 Cr. 345 (LGS)

Dear Judge Schofield:

          The Government respectfully writes to request an extension of its May 12, 2020 deadline
to respond to defendant Antione Chambers’ Petition Pursuant to 28 U.S.C. § 2255 to Vacate his
Conviction and Sentence. The Government respectfully requests an extension to June 2, 2020 to
file its opposition. We have conferred with defense counsel, Joshua Dratel, Esq., who consents to
the Government’s request. If the Court grants the Government’s request for an extension to June
2, 2020, Mr. Dratel requests a reply deadline of June 23, 2020, and the Government has no
objection to his request.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                         by: /s/ Negar Tekeei                     .
                                             Negar Tekeei
                                             Assistant United States Attorney
                                             (212) 637-2482


cc:    Joshua Dratel, Esq. (by ECF)
